FOURTH DIVISION
                              DILLARD, C. J.,
                           BROWN and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 December 20, 2018




In the Court of Appeals of Georgia
 A17A0391. LYNCHAR, INC. et al. v. COLONIAL OIL
     INDUSTRIES, INC.

      BROWN, Judge.

      In Colonial Oil Indus. v. Lynchar, Inc., 303 Ga. 839 (815 SE2d 917) (2018),

the Supreme Court of Georgia reversed this Court’s decision in Lynchar, Inc. v.

Colonial Oil Indus., 341 Ga. App. 489 (801 SE2d 576) (2017). Accordingly, we

vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and

affirm the trial court’s judgment.

      Judgment affirmed. Dillard, C. J., and Markle, J., concur.